Order entered September 25, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01759-CR

                                 NICHOLAS DAVIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58570-V

                                             ORDER
       On August 5, 2014, this Court ordered court reporter Robin Benton to file, within fifteen

days, a supplemental record containing State’s Exhibit no. 45, a CD. To date, Ms. Benton has

neither filed the supplemental record nor communicated with the Court regarding the status of

the supplemental record.

       Accordingly, we ORDER court reporter Robin Benton to file, within TEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 45, a CD.        If the

supplemental record is not filed within the time specified, the Court will utilize the available

remedies to obtain the exhibit, including ordering that Robin Benton not sit as a court reporter

until she files the supplemental record in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court; Robin Benton,

official court reporter, 292nd Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE